WELLFORD, Circuit Judge,
dissenting:
This is a very difficult medical malpractice diversity case involving the treatment received by a woman seriously injured in an automobile accident. After reviewing carefully the law of Kentucky and the evidence, I must disagree with the majority decision because in order to submit a malpractice claim to the jury, Kentucky courts require proof of causation, which the plaintiff did not present in this case.
“An act or an omission is not regarded as a cause of an event if the particular event would have occurred without it.” Prosser & Keeton on Torts § 41 (5th ed. 1984). In medical malpractice actions, Kentucky courts require evidence that the physician’s conduct worsened or altered the patient’s condition. Kentucky courts have dismissed cases by summary judgment because the plaintiff failed to meet her burden of production to show that the physician’s conduct had some substantial effect on the patient’s condition. See Walden v. Jones, 439 S.W.2d 571, 576 (Ky.App.1968) (stating, “there is no evidence of record to suggest that favorable results would have been probable even had a tumor been found and immediately removed.... [I]t may not be said that ... there existed a reasonably probable medical chance of reversing or ameliorating the paralytic condition”); Neal v. Welker, 426 S.W.2d 476, 479 (stating, “The medical experts testified categorically, and without contradiction, that Neal had no chance and that the fatal progress of his condition was irreversible and irretrievable”).
The district court found specifically that “[t]here is no testimony that Wiley actually had a chance of survival after her initial injuries.” The district court stated that Wiley failed to introduce “some proof that Wiley would have survived or that her course would have been different absent the post-automobile accident events at the hospital.” The district court correctly understood and was sensitive to the concerns of Kentucky courts on these matters.
The evidence the majority opinion highlights, placed in the context of all of the *148other testimony, does not create a question on which reasonable jurors could differ. The physicians’ testimony regarding what effect the negligent insertion of a nasogas-tric tube could have on an uninjured person is not relevant to the causation issue in Wiley’s case. The testimony of the pathologist and the neurosurgeon clearly states that the course of Wiley’s condition was set before she entered the hospital. The testimony of Dr. Travis stating that he could not “rule out recovery as the result of the automobile accident itself,” cited by the majority, is taken out of context. Dr. Travis stated that if Wiley had any chance of survival or improvement, the negligent insertion of the nasogastric tube “would have seriously impaired any chance to improve.” He further stated that the treating neurosurgeon was in a better position to assess the extent of Wiley’s initial injuries.
The district court applied Kentucky law correctly and properly granted summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986) (stating, “there is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party”). The physician’s conduct cannot be said to be the cause of Wiley’s coma and death if her condition would have been the same absent the physician’s conduct. Because no reasonable jury could conclude that the negligence of the doctors was the proximate cause of Wiley’s coma and death, I would affirm the decision of the district court.